Title: To James Madison from Richard O’Brien, 20 May 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


20 May 1802, Algiers. Notes the arrival on 15 May of an Algerine frigate with a Portuguese frigate captured on 8 May near Gibraltar. The Algerine frigate, flying American colors, had “ranged right along Side and Covered the Portugees’s decks with about 250 turks and moors and in the run of ½ an hour became masters of The Portugee whom had made no preparation.” The victory will “increase The pride and avarice” of Algiers. “At present there is 400 Portugee Captives at Algiers and to ransom them it will Cost portugal at the rate of 3000 dollars Each and if They Seek peace without first retriveing Their lost honour it will Cost them 2 millions of dollars. … This dishonourable event has happened for the want of that regular order and decorum requisite in all Govt. Vessels. This Circumstance will put The Corsairs of The other Christian powers on their gaurd [sic]—if at War with the Barbary States.” The U.S. frigate Constellation arrived off Algiers 17 May; “I am sorrow to add I had no one letter from the departmt. of State by this Conveyance.” Suggests reinforcing U.S. squadron in the Mediterranean with a “squadron of reserve” to prevent captures of U.S. vessels by Algerine corsairs that might “do us 2 Millions worth of damage before our frigates in This Sea Could Collect and be at Gibralter.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 1 p. Another copy of this dispatch was enclosed in Gavino to JM, 30 July 1802.



   
   A full transcription of this document has been added to the digital edition.

